--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT TO FINANCING AGREEMENT


FOURTH AMENDMENT, dated as of April 30, 2015 (this "Fourth Amendment"), to the
Amended and Restated Financing Agreement, dated as of November 6, 2013 (as
amended by the First Amendment to Financing Agreement, dated as of June 12,
2014, the Second Amendment to Financing Agreement, dated as of September 15,
2014, and the Third Amendment  to Financing Agreement, dated as of December 11,
2014 and as further amended, restated, supplemented, modified or otherwise
changed from time to time, the "Financing Agreement"), by and among Motorcar
Parts of America, Inc., a New York corporation (the "Borrower"), the lenders
from time to time party thereto (each a "Lender" and collectively, the
"Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability company
("Cerberus"), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"), and
PNC Bank, National Association ("PNC"), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").
 
WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.              Defined Terms.  Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Financing Agreement.


2.              Amendments.
 
(a)        Existing Definitions.
 
(i)            The definition of "Consolidated EBITDA" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
""Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) the amount of all costs, fees and expenses incurred in
connection with (A) the Transactions, (B) the Third Amendment and the Wanxiang
Transaction Documents, (C) the Sixth Amendment, (D) the First Amendment and (E)
liquidating the Excluded Subsidiaries in an aggregate amount not to exceed
$8,300,000 and as approved in writing by the Required Lenders, (vi) severance
charges in an aggregate amount not to exceed $100,000 for any Fiscal Year, (vii)
the amount of all travel and other administrative costs, fees and expenses
(including professional fees) incurred in connection with the management of the
Excluded Subsidiaries in an aggregate amount not to exceed $75,000 for any
fiscal quarter, (viii) any non-cash expenses incurred in connection with stock
options and other equity-based compensation, (ix) non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period, (x)
standard inventory revaluation write-downs, (xi) non-cash losses on Hedging
Agreements, (xii) commissions accrual adjustment, (xiii) losses from the
Excluded Subsidiaries, (xiv) any expenses incurred in connection with stock
offerings, (xv) for each fiscal quarter specified on Schedule 1.01(E), the
expenses set forth on Schedule 1.01(E) in an aggregate amount not to exceed the
amount set forth opposite such expenses for such fiscal quarter, (xvi) all
Restricted Payments paid in cash during such period, if any, pursuant to clause
(F) of the proviso in Section 7.02(h), (xvii) through the fiscal quarter ending
September 31, 2014, start-up costs with respect to a specified new product line
in an aggregate amount not to exceed $500,000, and (xviii) specified inventory
purchases from certain customers in an aggregate amount not to exceed
$20,000,000, minus (c) without duplication, the sum of the following amounts of
such Person and its Subsidiaries for such period and to the extent included in
determining Consolidated Net Income of such Person for such period: (i) non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of Accounts Receivable in the ordinary course of business) for such
period, (ii) non-cash gains on Hedging Agreements, and (iii) profits from the
Excluded Subsidiaries, all as determined on a consolidated basis."
 

--------------------------------------------------------------------------------

(b)           Section 7.03(c) (Consolidated EBITDA).  Section 7.03(c) of the
Financing Agreement is hereby amended by amending and restating the table set
forth therein to read as follows:
 
Fiscal Quarter End
 
Consolidated EBITDA
 
September 30, 2013
 
$
31,000,000
 
December 31, 2013
 
$
31,250,000
 
March 31, 2014
 
$
31,500,000
 
June 30, 2014
 
$
31,750,000
 
September 30, 2014
 
$
32,000,000
 
December 31, 2014
 
$
32,000,000
 
March 31, 2015
 
$
44,300,000
 
June 30, 2015 and each fiscal quarter ended thereafter
 
$
44,800,000
 

 
- 2 -

--------------------------------------------------------------------------------

(c)            Schedule 6.01(ee) to Financing Agreement.  Schedule 6.01(ee) of
the Financing Agreement is hereby replaced in its entirety with a new Schedule
6.01(ee), and the Agents shall have received a certificate signed by an
Authorized Officer of the Borrower attaching such Schedule.
 
3.         Conditions to Effectiveness.  The effectiveness of this Fourth
Amendment is subject to the fulfillment, in a manner satisfactory to the Agents,
of each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agents is hereinafter referred to as the "Fourth
Amendment Effective Date"):
 
(a)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Fourth Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Fourth Amendment Effective Date are true and correct on and as of the Fourth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Fourth Amendment Effective Date or
would result from this Fourth Amendment becoming effective in accordance with
its terms.
 
(b)            Execution of Amendment.  The Agents and the Lenders shall have
executed this Fourth Amendment and shall have received a counterpart to this
Fourth Amendment, duly executed by each Loan Party.
 
(c)            Payment of Fees, Etc.  The Borrower shall have paid on or before
the Fourth Amendment Effective Date all fees and invoiced costs and expenses
then payable by the Borrower pursuant to the Loan Documents, including, without
limitation, Sections 2.06 and 12.04 of the Financing Agreement.


(d)            Delivery of Documents.  The Collateral Agent shall have received
on or before the Fourth Amendment Effective Date the following, each in form and
substance reasonably satisfactory to the Collateral Agent and, unless indicated
otherwise, dated the Fourth Amendment Effective Date:


(i)            a copy of the resolutions of each Loan Party, certified as of the
Fourth Amendment Effective Date by an Authorized Officer thereof, authorizing
the execution, delivery and performance by such Loan Party of this Fourth
Amendment, the performance of the Loan Documents as amended thereby, and the
execution and delivery of the other documents to be delivered by such Loan Party
in connection herewith and therewith;
 
(ii)            a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in subsection (a) of this Section 3; and
 
- 3 -

--------------------------------------------------------------------------------

(iii)            such other agreements, instruments, approvals, opinions and
other documents, each satisfactory to the Agents in form and substance, as any
Agent may reasonably request.
 
4.         Representations and Warranties.  Each Loan Party represents and
warrants as follows:
 
(a)            Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Fourth Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)            Authorization, Etc.  The execution, delivery and performance by
each Loan Party of this Fourth Amendment, and the performance of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law in any material respect or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.


(c)            Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance of this
Fourth Amendment by the Loan Parties, and the performance of the Financing
Agreement, as amended hereby.


(d)            Enforceability of the Fourth Amendment.  This Fourth Amendment
and the Financing Agreement, as amended hereby, when delivered hereunder, will
be a legal, valid and binding obligation of each Loan Party, enforceable against
such Loan Party in accordance with the terms thereof, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors' rights generally.


(e)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Fourth Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Fourth Amendment Effective Date are true and correct on and as of the Fourth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
has occurred and is continuing on the Fourth Amendment Effective Date or would
result from this Fourth Amendment becoming effective in accordance with its
terms.
 
- 4 -

--------------------------------------------------------------------------------

5.              Post-Closing Covenant.  Within 10 Business Days (or such later
date as the Collateral Agent may agree in writing in its sole discretion) after
the Fourth Amendment Effective Date, the Borrower shall deliver an amendment to
the Pledge Agreement, in form and substance reasonably satisfactory to the
Collateral Agent, and such amendment shall be formalized in accordance with the
laws of Mexico in a manner reasonably satisfactory to the Collateral Agent.
 
6.              Release.  Each Loan Party hereby acknowledges and agrees that: 
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Loan Parties and their Affiliates
under the Financing Agreement and the other Loan Documents that are required to
have been performed on or prior to the date hereof.  Notwithstanding the
foregoing, the Agents and the Lenders wish (and the Loan Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this Fourth Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Fourth
Amendment Effective Date directly arising out of, connected with or related to
this Fourth Amendment, the Financing Agreement or any other Loan Document, or
any act, event or transaction related or attendant thereto, or the agreements of
any Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.
 
7.              Reaffirmation and Confirmation.
 
(a)            The Borrower hereby (i) acknowledges and reaffirms its
obligations as set forth in each Loan Document, as amended hereby, (ii) agrees
to continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to it set forth in
each Loan Document, as amended hereby, which remain in full force and effect,
and (iii) confirms, ratifies and reaffirms that the security interest granted to
the Collateral Agent, for the benefit of the Agents and the Lenders, pursuant to
the Loan Documents, as amended hereby, in all of its right, title, and interest
in all then existing and thereafter acquired or arising Collateral in order to
secure prompt payment and performance of the Obligations, is continuing and is
and shall remain unimpaired and continue to constitute a first priority security
interest (subject to Permitted Liens) in favor of the Collateral Agent, for the
benefit of the Agents and the Lenders, with the same force, effect and priority
in effect both immediately prior to and after entering into this Fourth
Amendment.
 
- 5 -

--------------------------------------------------------------------------------

8.              Miscellaneous.
 
(a)            Continued Effectiveness of the Financing Agreement and the Other
Loan Documents.  Except as otherwise expressly provided herein, the Financing
Agreement and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, except
that on and after the Fourth Amendment Effective Date (i) all references in the
Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder" or
words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Fourth Amendment, and (ii) all references
in the other Loan Documents to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Fourth Amendment.  To the extent
that the Financing Agreement or any other Loan Document purports to pledge to
the Collateral Agent, or to grant to the Collateral Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Fourth Amendment shall not operate as an amendment of any right, power
or remedy of the Agents and the Lenders under the Financing Agreement or any
other Loan Document, nor constitute an amendment of any provision of the
Financing Agreement or any other Loan Document.


(b)           Counterparts.  This Fourth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Fourth Amendment by telefacsimile or electronic mail shall
be equally as effective as delivery of an original executed counterpart of this
Fourth Amendment.


(c)            Headings.  Section headings herein are included for convenience
of reference only and shall not constitute a part of this Fourth Amendment for
any other purpose.


(d)           Costs and Expenses.  The Borrower agrees to pay on demand all
fees, costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Fourth Amendment.


(e)            Fourth Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Fourth Amendment constitutes a "Loan Document"
under the Financing Agreement.  Accordingly, it shall be an Event of Default
under the Financing Agreement if (i) any representation or warranty made by any
Loan Party under or in connection with this Fourth Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Fourth Amendment.
 
- 6 -

--------------------------------------------------------------------------------

 (f)           Severability.   Any provision of this Fourth Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)           Governing Law.  This Fourth Amendment shall be governed by the
laws of the State of New York.


(h)           Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS FOURTH AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


[Remainder of page intentionally left blank]
 
- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
 

 
BORROWER:
     
MOTORCAR PARTS OF AMERICA, INC.
   
By:
/s/ Selwyn Joffe
 
Name: Selwyn Joffe
   
Title: Chairman, President and CEO

 
FOURTH AMENDMENT
 

--------------------------------------------------------------------------------

 
COLLATERAL AGENT:
     
CERBERUS BUSINESS FINANCE, LLC
       
By:
/s/ Daniel Wolf
   
Name:  Daniel Wolf
   
Title:  President

 
FOURTH AMENDMENT
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDER:
       
PNC BANK, NATIONAL ASSOCIATION
   
By:
/s/ Fred Kiehne
   
Name:  Fred Kiehne
   
Title:  Senior Vice President

 
FOURTH AMENDMENT
 

--------------------------------------------------------------------------------

LENDERS:



 
CERBERUS ASRS FUNDING LLC
       
By:
/s/ Daniel Wolf
   
Name:  Daniel Wolf
   
Title:  Vice President
        CERBERUS AUS LEVERED II LP    
By:
CAL II GP LLC
  Its:
General Partner
       
By:
/s/ Daniel Wolf
   
Name:  Daniel Wolf
   
Title:  Vice President
       
CERBERUS N-1 FUNDING LLC
    By: /s/ Daniel Wolf   Name:  Daniel Wolf   Title:  Vice President    
CERBERUS OFFSHORE LEVERED I L.P.     By: COL I GP Inc.   Its: General Partner  
  By: /s/ Daniel Wolf   Name:  Daniel Wolf   Title:  Vice President     CERBERUS
ONSHORE II CLO-2 LLC     By:  /s/ Daniel Wolf   Name:  Daniel Wolf   Title: 
Vice President

 
FOURTH AMENDMENT
 

--------------------------------------------------------------------------------

  CERBERUS OFFSHORE LEVERED II LP     By:  COL II GP Inc.   Its:  General
Partner         By:  /s/ Daniel Wolf   Name: Daniel Wolf   Title: Vice President
    CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.     By: Cerberus NJ Credit
Opportunities GP, LLC   Its: General Partner     By:   /s/ Daniel Wolf   Name: 
Daniel Wolf   Title: Senior Managing Director     CERBERUS ONSHORE II CLO LLC  
  By:   /s/ Daniel Wolf   Name:  Daniel Wolf   Title:  Vice President

 
FOURTH AMENDMENT
 

--------------------------------------------------------------------------------

 
BAWAG P.S.K. Bank für Arbeit und Wirtschaft
 
und Österreichische Postsparkasse
 
Aktiengesellschaft
 
 
 
By:  /s/ Dr. Guido Jestadt
 
Name: Dr. Guido Jestadt
 
 
 
By:  /s/ Hans Twietmeyer
 
Name: Hans Twietmeyer

 
 
FOURTH AMENDMENT

--------------------------------------------------------------------------------